DETAILED ACTION
A preliminary amendment was received and entered on 3/11/2021.
Claims 1-213 were canceled and claims 214-233 were added.
Claims 214-233 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
An oligonucleotide consisting of instantly claimed SEQ ID NO: 2122 is not disclosed by anyone other than an inventor of the instant application. The documents with an earlier effective filing date that do disclose SEQ ID NO: 2122 cite no inventors other than the inventors of the instant application and are not available as prior art under 35 USC 102(a)(2). . are subject to exception under 35 USC 102(b)(2)(B). See e.g. WO2015/002971 (by instant inventors Bhanot, Freier, and Bui) which discloses instant SEQ ID NO: 2122, with the eekddddddddddkke, 5-methylcytosine, and phosphorothioate modification patterns of in instant claim 214 in Table 63 at page 142. The ‘971 document also discloses that the antisense compounds of the invention may comprise conjugate groups such as carbohydrates.  This disclosure is supported by the priority document US 61/842302, filed 7/2/2013.  The ‘971 document does not disclose an N-acetyl galactosamine targeting ligand (such as in the instant claims), and even if 
With regard to obviousness type double patenting, it is noted that copending .US 16/884782 claims “A compound comprising a modified oligonucleotide consisting of 10 to 30 linked nucleosides and having a nucleobase sequence comprising at least 8 contiguous nucleobases of any of the nucleobase sequences of SEQ ID NOs: 20-2295” where ‘782 SEQ ID NO: 2122 is identical to instant SEQ ID NO: 2122.  The ‘782 document discloses but does not claim the instantly claimed pattern of sugar, nucleobase, and phosphorothioate modifications. The ‘782 document does not claim a targeting conjugate or disclose any GalNAc targeting conjugate. The instantly claimed tri-GalNAc targeting conjugate is disclosed in the prior art for conjugation to antisense oligonucleotides for directing their delivery to liver (see e.g.  WO2015/042447, claiming priority to US 61880813 filed 9/20/2013).  Support for the conjugate as “GalNAc3-10” is at pages 95-97 of the priority document. However, this document discloses many other GalNAc conjugates and there is nothing of record that would have directed one of ordinary skill to select this specific conjugate for attachment to an oligonucleotide consisting of SEQ ID NO: 2122 with the instantly claimed pattern of nucleotide modifications. Accordingly, there is insufficient basis for an obviousness type double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 214-233 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635